      Case 1:21-cv-10065-ADB Document 1 Filed 01/13/21 Page 1 of 22




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                               )       Civil Action No. 1:21-cv-10065
 GREENROOTS, INC. and                          )
 CONSERVATION LAW                              )       COMPLAINT FOR
 FOUNDATION,                                   )       DECLARATORY AND
                                               )       INJUNCTIVE RELIEF
 Plaintiffs,                                   )
                                               )
 v.                                            )
                                               )
 UNITED STATES                                 )
 ENVIRONMENTAL                                 )
 PROTECTION AGENCY and                         )
 ANDREW WHEELER,                               )
 Administrator of the Environmental            )
 Protection Agency, in his official            )
 capacity,                                     )
                                               )
 Defendants.                                   )
                                               )


                                       INTRODUCTION


1.    GreenRoots, Inc. and the Conservation Law Foundation (collectively, “Plaintiffs”)

      bring this action for declaratory and injunctive relief to challenge the failure of

      Defendants U.S. Environmental Protection Agency (“EPA”) and Administrator Andrew

      Wheeler (collectively, “Defendants”) to enforce Title VI of the Civil Rights Act of

      1964, 42 U.S.C. § 2000d et seq. (“Title VI”) and the EPA’s Title VI implementing

      regulations, 40 C.F.R. §§ 7.10 et seq. Defendants unlawfully and erroneously

      dismissed, on jurisdictional grounds, Plaintiffs’ administrative complaint (the

      “Administrative Complaint”) against a state recipient of significant EPA funds and its

      two subagencies. By this lawsuit, Plaintiffs seek an order compelling Defendants to
     Case 1:21-cv-10065-ADB Document 1 Filed 01/13/21 Page 2 of 22




     accept jurisdiction over the Administrative Complaint and investigate it as required

     under the law.

2.   Plaintiffs filed the Administrative Complaint with the EPA on June 1, 2020, alleging

     national origin discrimination in violation of Title VI. As Respondents, Plaintiffs

     named the Massachusetts Executive Office of Energy and Environmental Affairs

     (“EOEEA”), a recipient of federal funding from EPA, as well as the Massachusetts

     Department of Public Utilities (“DPU”) and the Massachusetts Energy Facilities Siting

     Board (“Siting Board”), two entities within the EOEEA. A true copy of the

     Administrative Complaint is attached as Exhibit A.

3.   Plaintiffs sought redress for the failure of Respondents, who oversee the review,

     permitting, and siting process for energy facilities within the Commonwealth of

     Massachusetts, to provide meaningful access to that public process for individuals with

     limited English proficiency in relation to a decision to site an electrical substation in a

     predominantly Spanish speaking immigrant community. The Administrative Complaint

     alleged that Respondents’ failure constitutes national origin discrimination and

     noncompliance with Title VI.

4.   EPA has jurisdiction over EOEEA because the latter has received, and is presently

     receiving, funding from the federal agency. EPA has jurisdiction over DPU and the

     Siting Board because those entities are housed within EOEEA, such that their

     operations are considered “programs or activities” of EOEEA within the meaning of

     Title VI and related jurisprudence.

5.   Nonetheless, on June 29, 2020, the EPA informed Plaintiffs that the agency “has

     determined that it will reject and close the complaint against DPU and the Board . . . for
     Case 1:21-cv-10065-ADB Document 1 Filed 01/13/21 Page 3 of 22




     lack of personal jurisdiction….” (hereinafter, the “First Jurisdictional Decision.”). A

     true copy of that letter is attached as Exhibit B.

6.   The First Jurisdictional Decision acknowledged that the agency had jurisdiction over

     EOEEA. However, on July 27, 2020, the EPA informed Plaintiffs that the EPA was

     “rejecting for investigation” the Administrative Complaint filed against EOEEA

     because it was “not clear” that the Executive Office “has direct authority to address the

     specific issues raised in the complaint” regarding the inadequate provision of language

     access (hereinafter, the “Second Jurisdictional Decision”). A true copy of that letter is

     attached as Exhibit C.

7.   Defendants’ Jurisdictional Decisions are incorrect as a matter of law. The EPA is bound

     by its statutory mandate to enforce civil compliance by entities that receive federal

     funding from the agency, such as EOEAA, and by any program and activity of a

     recipient, such as DPU and the Siting Board.

8.   Plaintiffs cannot appeal EPA’s Jurisdictional Decisions directly to EPA under the

     agency’s Title VI implementing regulations and have no other recourse at law.

9.   Accordingly, Plaintiffs now ask the Court to declare that the Jurisdictional Decisions

     violate the Administrative Procedure Act, 5 U.S.C. s. 701, et seq. (hereinafter, “APA”)

     and Title VI and are therefore void and without legal force or effect. Plaintiffs also ask

     the Court to issue an injunction compelling the EPA to assert jurisdiction over

     Plaintiffs’ administrative complaint and remand the complaint to the agency for

     completion of its complaint investigation procedures under 40 C.F.R. Part 7 consistent

     with the timelines those regulations establish.
      Case 1:21-cv-10065-ADB Document 1 Filed 01/13/21 Page 4 of 22




                                             PARTIES

10.   Plaintiff GreenRoots, Inc. is a not-for-profit, community-based organization dedicated

      to improving and enhancing the urban environment and public health of Chelsea,

      Massachusetts and the surrounding communities, including East Boston. For twenty

      years, GreenRoots has engaged in ecological restoration activities, provided educational

      activities, convened educational events, held meetings, and organized local groups and

      individuals on a broad range of issues impacting the health and environment of Chelsea

      and Greater Boston residents, many of whom are low-income, Limited English

      Proficient (LEP) residents of color.

11.   GreenRoots maintains its principal place of business in Chelsea, Massachusetts.

12.   Plaintiff Conservation Law Foundation (“CLF”) is a not-for-profit, member-supported

      organization dedicated to protecting New England’s environment. CLF protects New

      England’s environment for the benefit of all people and uses the law, science, and the

      market to create solutions that preserve our natural resources, build healthy

      communities, and sustain a vibrant economy. CLF’s mission includes working to end

      the unfair environmental burdens imposed on low-income communities of color and

      safeguarding the health and quality of life of all New England communities.

13.   CLF maintains its principal place of business in Boston, Massachusetts.

14.   Together, Plaintiffs GreenRoots and CLF filed the Administrative Complaint with the

      EPA on June 1, 2020.

15.   Defendant Environmental Protection Agency is a department of the Executive Branch

      of the United States Government. The EPA has the authority to provide grants and

      other financial assistance to local and state programs and activities, 40 C.F.R. Ch.1,
      Case 1:21-cv-10065-ADB Document 1 Filed 01/13/21 Page 5 of 22




      Subch. B, and must investigate compliance with Title VI to ensure that no person is

      excluded from participation in, denied the benefits of, or is subjected to discrimination

      under any program or activity receiving EPA assistance on the basis of race, color,

      national origin, or on the basis of sex. 40 C.F.R. § 7.30.

16.   Defendant Andrew S. Wheeler is the Administrator of the Environmental Protection

      Agency and as such, is responsible for overseeing all operations of the Agency,

      including the External Civil Rights Compliance Office and agency compliance with and

      enforcement of governing statutes, including Title VI. Administrator Wheeler is sued in

      his official capacity.



                                JURISDICTION AND VENUE

17.   This Court has jurisdiction over this matter under 28 U.S.C. § 1331, 7 U.S.C. § 7, and

      28 U.S.C. § 2201.

18.   Venue is proper in this Court under 28 U.S.C. § 1391 because both Plaintiffs have their

      principal places of business in Massachusetts.



                                   LEGAL BACKGROUND

Congress has broadened the reach of Title VI through the Civil Rights Restoration Act

19.   Section 601 of Title VI provides that “[n]o person in the United States shall, on the

      ground of race, color, or national origin, be excluded from participation in, be denied

      the benefits of, or be subjected to discrimination under any program or activity

      receiving Federal financial assistance.” 42 U.S.C. § 2000d.
      Case 1:21-cv-10065-ADB Document 1 Filed 01/13/21 Page 6 of 22




20.   As the Supreme Court has observed, the “voluminous legislative history of Title VI

      reveals a congressional intent to halt federal funding of entities that violate a

      prohibition of racial discrimination similar to that of the Constitution.” Regents of U. of

      Cal. v. Bakke, 438 U.S. 265, 284 (1978).

21.   Remarking on the centrality of Title VI to the federal government’s effort to stamp out

      discrimination, President John F. Kennedy told Congress that “indirect discrimination,

      through the use of Federal funds, is just as invidious [as direct discrimination]; and it

      should not be necessary to resort to the courts to prevent each individual violation.”

      President John F. Kennedy, Special Message to the Congress on Civil Rights and Job

      Opportunities, THE AM. PRESIDENCY PROJECT (June 19, 1963), available at:

      https://www.presidency.ucsb.edu/node/236711.

22.   The rules, regulations, or orders promulgated under section 602 of Title VI empower

      “[e]ach Federal department and agency” to “effectuate the provisions” of section 601 in

      their extension of federal financial assistance to “any program or activity.” 42 U.S.C.

      § 2000d-1. Additionally, such rules, regulations, or orders may also proscribe conduct

      that has a disparate impact on protected groups and individuals. Alexander v. Sandoval,

      532 U.S. 275, 286 (2001); see, e.g., 40 C.F.R. § 7.35(b)-(c) (stating that EPA grantees,

      in relevant part, “shall not use criteria or methods of administering [their] program or

      activity which have the effect of subjecting individuals to discrimination or . . . have the

      effect of defeating or substantially impairing accomplishment of the objectives of the

      program or activity” and “shall not choose a site or location of a facility that has the

      purpose or effect of excluding individuals from, denying them the benefits of, or
      Case 1:21-cv-10065-ADB Document 1 Filed 01/13/21 Page 7 of 22




      subjecting them to discrimination under any program or activity to which the

      [regulation] applies”) (emphases added).

23.   As the Second Circuit has observed, “clever men may easily conceal their motivations”;

      a facially neutral rule may “bear no relation to discrimination upon passage, but

      develop into powerful discriminatory mechanisms when applied.” Huntington Branch,

      NAACP v. Town of Huntington, 844 F.2d 926, 935 (2d. Cir. 1988) (citation omitted),

      superseded by regulation on other grounds, 78 Fed. Reg. 11, 460 (Feb. 13, 2013).

24.   Section 602, and the accompanying agency regulations, has served an essential civil

      rights purpose, since the Supreme Court held in Alexander v. Sandoval that there is no

      implied private right of action under the disparate impact provisions of Title VI.

      Sandoval, 532 U.S. at 293.

25.   The administrative complaint mechanism allows victims of discrimination to bring their

      claims to federal agencies, who are empowered to carry out comprehensive

      investigations of their own funding recipients and to seek compliance without resorting

      to adversarial judicial proceedings.

26.   Congress has taken affirmative action to codify the broad scope of Title VI’s coverage.

      In 1984, the Supreme Court decided Grove City College v. Bell, 465 U.S. 555 (1984),

      holding that the receipt of basic educational opportunity grants by a college’s students

      did “not trigger institution-wide coverage under Title IX” of the Education

      Amendments of 1972. Id. at 573. Instead, the Court determined that the grants

      represented federal financial assistance only to the college’s financial aid program, such

      that that program alone could be properly regulated under Title IX. Id. at 573-74.
      Case 1:21-cv-10065-ADB Document 1 Filed 01/13/21 Page 8 of 22




27.   Congress enacted the Civil Rights Restoration Act in 1988 in response to this

      “unacceptable decision.” Franklin v. Gwinnett Cnty. Public Schools, 503 U.S. 60, 73

      (1992). Congress stated its intent plainly in the title: “An Act to restore the broad scope

      of coverage and to clarify the application of Title IX, section 504 of the Rehabilitation

      Act of 1973, the Age Discrimination Act of 1975, and Title VI of the Civil Rights Act

      of 1964.” Civil Rights Restoration Act of 1987, Pub. L. 100-259, 102 Stat. 28

      (hereinafter, “CRRA”).

28.   Finding that the Supreme Court had “unduly narrowed or cast doubt upon the broad

      application . . . of Title VI” and that “legislative action is necessary to restore the . . .

      broad, institution-wide application” of that law, Congress specifically amended Title VI

      to reflect the following:

              For the purposes of this title, the term “program or activity” and
                    “program” mean all of the operations of –

              (1)(A) a department, agency, special purpose district, or other
                   instrumentality of a State or of a local government; or

              (B) the entity of such State or local government that distributes
                    such assistance and each such department or agency (and
                    each other State or local government entity) to which the
                    assistance is extended, in the case of assistance to a State or
                    local government; ….

              any part of which is extended Federal financial assistance . . . .


      CRRA, at § 908.

29.   Congress emphasized that the definitions were intended to “make clear that

      discrimination is prohibited through entire agencies or institutions if any part received

      Federal financial assistance.” S. Rep. No. 64, 100 Cong., 2d Sess. 4 (emphases added);
                                                            th




      see also Comfort ex rel. Neumyer v. Lynn School Comm., 131 F.Supp.2d 253, 255 n.4
      Case 1:21-cv-10065-ADB Document 1 Filed 01/13/21 Page 9 of 22




      (D. Mass. 2001) (observing that while prior to 1988, courts only applied Title VI to the

      “specific programs that received federal funds,” the CRRA “incorporated a broader

      concept of ‘program or activity’ to include all of the operations of a federally funded

      institution that conducted the program or activity.”).

The EPA’s Title VI regulations incorporate expansive language access protections

30.   EPA enforces Title VI through regulations codified at 40 C.F.R. Chapter I, Subchapter

      A, Part 7, Nondiscrimination in Programs or Activities Receiving Federal Assistance

      from the Environmental Protection Agency.

31.   The regulation’s application is broad, applying to “all applicants for, and recipients of,

      EPA assistance in the operation of programs or activities receiving such assistance

      beginning February 13, 1984.” 40 C.F.R. § 7.15 (2010).

32.   Critically, and consistent with the CRRA, EPA defines “program or activity” and

      “program” to include “all of the operations” of a

                  [D]epartment, agency, special purpose district, or other
                  instrumentality of a State or of a local government; or the
                  entity of such State or local government that distributes such
                  assistance and each such department or agency (and each
                  other State or local government entity) to which the
                  assistance is extended, in the case of assistance to a State or
                  local government.

      Id. at § 7.25.

33.   The regulation specifically reaches conduct that has a disparate impact, barring the use

      of criteria or methods of administering the program or activity “which have the effect

      of subjecting individuals to discrimination because of their race, color, [or] national

      origin . . . . or have the effect of defeating or substantially impairing accomplishment of
      Case 1:21-cv-10065-ADB Document 1 Filed 01/13/21 Page 10 of 22




      the objectives of the program or activity” with respect to individuals of a particular

      race, color, or national origin. Id. § 7.35(b).

34.   Disparate impact doctrine is especially critical for establishing language discrimination,

      which is well established in “longstanding case law, federal regulations, and agency

      interpretation of those regulations” as a form of national origin discrimination under

      Title VI. United States v. Maricopa Cnty., Ariz., 915 F.Supp.2d 1073, 1079 (D. Ariz.

      2012).

35.   Failure to provide language access “exclude[s] and subordinate[s] LEP people,

      particularly Spanish-speaking Latinos, in a variety of contexts, including employment,

      education, domestic relations, access to healthcare and public services, and

      participation in democracy.” Jasmine B. Gonzales Rose, Race Inequity Fifty Years

      Later: Language Rights Under the Civil Rights Act of 1964, 6 ALA. C.R. & C.L. L. REV.

      167, 174 (2014); see also Enforcement of Title VI-National Origin Discrimination

      Against Persons with Limited English Proficiency, 65 Fed. Reg. 50,123, 50,124 (Aug.

      16, 2000) (noting that “[t]he Department of Justice has consistently adhered to the view

      that the significant discriminatory effects that the failure to provide language assistance

      has on the basis of national origin, places the treatment of LEP individuals comfortably

      within the ambit of Title VI and agencies’ implementing regulations” (citing 28 C.F.R.

      § 42.405(d)(1) (1976)).

36.   The list of specifically prohibited discriminatory actions was expounded upon in the

      Guidance to Environmental Protection Agency Financial Assistance Recipients

      Regarding Title VI Prohibition Against National Origin Discrimination Affecting

      Limited English Proficient Persons, Docket No. FRL-7776-6 (June 25, 2004).
      Case 1:21-cv-10065-ADB Document 1 Filed 01/13/21 Page 11 of 22




37.   In general, recipients must “take reasonable steps to ensure meaningful access” to their

      programs and activities by individuals with limited proficiency in English. Id. at 35604

      n. 19. This begins with an individualized assessment that balances the following four

      factors:

                 (1) The number or proportion of LEP persons eligible to be
                 served or likely to be encountered by the program or grantee; (2)
                 the frequency with which LEP individuals come in contact with
                 the program; (3) the nature and importance of the program,
                 activity or service provided by the program to people’s lives; and
                 (4) the resources available to the grantee/recipient and costs.

      Id. at 35606.

38.   The External Civil Rights Compliance Office (ECRCO) within the EPA’s Office of

      General Counsel is responsible for conducting investigations upon receipt of a Title VI

      complaint to ensure that federal funding recipients are complying with their civil rights

      obligations.



                                    FACTUAL ALLEGATIONS

39.   On June 1, 2020, Plaintiffs filed the Administrative Complaint with the External Civil

      Rights Compliance Office of the EPA alleging national origin discrimination in

      violation of Title VI and its implementing regulations by Respondents.

40.   In brief, the Administrative Complaint alleged that, over a period of several years,

      Respondents continually failed to ensure the meaningful participation of Limited

      English Proficient residents throughout the review, comment, and approval process for

      an electrical substation and transmission lines (the “East Eagle Reliability Project”) in
      Case 1:21-cv-10065-ADB Document 1 Filed 01/13/21 Page 12 of 22




      East Boston and Chelsea, two predominately Spanish-speaking immigrant

      environmental justice communities in Massachusetts.

41.   These failures include, but are not limited to:

          a.    Refusing to provide interpretation to ensure that individuals with Limited

                English Proficiency could participate in public hearings;

          b.    Providing inadequate interpretation such that individuals with Limited English

                Proficiency were functionally excluded from public hearings; and

          c.    Translating vital documents days after English versions were published, such

                that Spanish-speaking residents were given considerably less time to submit

                public comments than their English-speaking neighbors.

42.   The Administrative Complaint laid out, in detail, the relationship between the three

      state entities.

43.   EOEEA is one of eight executive departments within the office of the Governor of

      Massachusetts. See Commonwealth of Massachusetts, State Government

      Organizational Chart, MASS.GOV (Aug. 10, 2018), available at:

      https://budget.digital.mass.gov/bb/gaa/fy2019/app_19/ga_19/hcdefault.htm.

44.   EOEEA is the primary agency of the Commonwealth for environmental planning and is

      charged with, as relevant here, “analyz[ing] and mak[ing] recommendations, in

      cooperation with other state and regional agencies, concerning the development of

      energy policies and programs in the Commonwealth.” M.G.L. c. 21A, § 2(17).

45.   In Fiscal Year 2019 and 2020, EOEEA received $1,347,340 in federal funding from

      EPA. At the time of the filing of the Administrative Complaint on June 1, 2020,

      EOEEA was in receipt of nine grants from EPA.
      Case 1:21-cv-10065-ADB Document 1 Filed 01/13/21 Page 13 of 22




46.   Several of EOEEA’s sub-agencies received federal funding from the EPA in Fiscal

      Years 2019 and 2020, including the Massachusetts Department of Environmental

      Protection, the Department of Agricultural Resources, the Massachusetts Department of

      Fish and Game, and the Massachusetts Clean Water Trust (formerly the Water

      Pollution Abatement Trust). See M.G.L. c. 21A, § 7 (listing departments contained in

      EOEEA); M.G.L. c. 21A, § 8 (listing offices contained within the office of the

      Secretary of EOEEA).

47.   EOEEA’s enabling statute also requires the agency to “represent and act on behalf of

      the commonwealth in connection with federal grant programs.” M.G.L. c. 21A, § 2(25).

48.   DPU is one of seven departments contained within EOEEA. M.G.L. c. 21A, § 7; see

      also Commonwealth of Massachusetts, State Government Organizational Chart, supra.

49.   DPU is responsible for the oversight of investor-owned electric power, natural gas, and

      water utilities in the Commonwealth, regulating safety in the transportation and gas

      pipeline areas, and the “siting” of energy facilities. M.G.L. c. 25, § 12N; see also

      Department of Public Utilities, Who we serve, MASS.GOV (last accessed January 12,

      2021), available at: https://www.mass.gov/orgs/department-of-public-utilities (stating

      that DPU’s mission includes “oversee[ing] the energy facilities siting process.”).

50.   Under M.G.L. c. 164, § 69H, the Siting Board is established “within” DPU. The Board

      is chaired by the Secretary of EOEEA and must include the Commissioners of the

      Department of Environmental Protection and the Division of Energy Resources, or their

      designees, both of which are housed within EOEEA. Id.; see also Commonwealth of

      Massachusetts, State Government Organizational Charts (n.d.), Department of Public

      Utilities, MASS.GOV (last accessed January 12, 2021), available at:
      Case 1:21-cv-10065-ADB Document 1 Filed 01/13/21 Page 14 of 22




      https://budget.digital.mass.gov/bb/gaa/fy2019/app_19/dpt_19/hcdpu.htm (outlining

      nested structure in which Energy Facilities Siting Division sits within the

      Commissioner’s Office of DPU, which sits within EOEEA).

51.   The Siting Board reviews the “need for, cost of, and environmental impacts of

      transmission lines, natural gas pipelines, facilities for the manufacture of and storage of

      gas, and oil facilities” and is empowered to “approve for review and approval or

      rejection any application, petition, or matter related to the need for, construction of, or

      siting of facilities” while applying “department and board standards in a consistent

      manner.” Id.

52.   The Administrative Complaint specifically alleged that, given that EOEEA contains a

      “department of public utilities,” which in turn contains the Siting Board, all of

      EOEEA’s operations “meet the definition of a ‘program or activity’ under Title VI.”

      Exh. A at 10-11.

53.   On June 8, 2020, Deputy Director Dale Rhines wrote to counsel for GreenRoots and

      CLF to confirm the EPA’s receipt of the Administrative Complaint. A true copy of that

      letter is attached as Exhibit D.

54.   Deputy Director Rhines stated that the agency would “review the correspondence in

      light of EPA’s nondiscrimination regulation to determine whether it is a complaint that

      falls within [the office’s] jurisdiction. Once this jurisdictional review is completed, [the

      office] will notify you as to whether it will accept the complaint for investigation, or

      reject, or refer the complaint to another Federal agency.” Exh. D at 1.
      Case 1:21-cv-10065-ADB Document 1 Filed 01/13/21 Page 15 of 22




55.   On June 29, 2020, Director Lilian S. Dorka sent an email to counsel for GreenRoots

      and CLF with the First Jurisdictional Decision, stating that the EPA “has determined

      that it will reject and close the complaint against DPU and the Board.” Exh. B at 1.

56.   The letter stated that the EPA “must reject the complaint filed against DPU and the

      Board for lack of personal jurisdiction. Specifically, EPA was unable to identify any

      direct or indirect financial assistance from EPA to DPU or the Board. As a result,

      ECRCO will reject and close the complaint against these two agencies as of the date of

      this letter.” Exh. B at 2. The First Jurisdictional Decision also stated that ECRCO “has

      determined that [EOEEA] is a recipient of EPA financial assistance,” but that the

      jurisdictional determination with regard to the agency would follow in a separate letter.

      Exh. B at 2.

57.   On July 27, 2020, Director Dorka sent counsel for GreenRoots and CLF the Second

      Jurisdictional Decision, stating that the agency was “rejecting for investigation” the

      Administrative Complaint filed against EOEEA, but would initiate a compliance review

      of the agency. Exh. C at 2.

58.   The Second Jurisdictional Decision stated that while EOEEA is a direct recipient of

      EPA’s financial assistance, “it is not clear that [EOEEA] has direct authority to address

      the specific issues raised in the complaint regarding the Board’s implementation of the

      public participation proceedings tied” to the East Eagle Reliability Project. Exh. C at 2.

59.   The Jurisdictional Decisions are incorrect as a matter of law and reflect a misguided

      and antiquated application of the Title VI jurisdictional standard. As confirmed by

      Congress in its passage of the CRRA and the overwhelming weight of subsequent case

      law, neither the Siting Board nor DPU need be direct or indirect recipients of federal
      Case 1:21-cv-10065-ADB Document 1 Filed 01/13/21 Page 16 of 22




      funds if they are “programs or activities” of EOEEA. As a result, the First Jurisdictional

      Decision dismissing the Administrative Complaint against DPU and EFSB was legally

      erroneous and must be set aside under the APA. 5 U.S.C. § 706(2)(A).

60.   Legal error likewise infected the Second Jurisdictional Decision, through which the

      EPA declined to pursue enforcement action against EOEEA because the EPA lacked

      clarity as to EOEEA’s “direct authority to address the specific issues raised in the

      complaint regarding [the EFSB’s] implementation of the public participation

      proceedings” at issue.

61.   The EPA’s decision is contrary to law. Pursuant to Massachusetts law, DPU (which

      contains the Siting Board, see M.G.L. c. 164, § 69H) is a subagency of EOEEA, subject

      to the latter’s regulatory oversight and authority. See M.G.L. c. 21A, §§ 4, 7. EOEEA’s

      compliance with Title VI turns on whether DPU and the Siting Board are “programs or

      activities” of EOEEA under the Title VI regulations, not on whether EOEEA has

      “direct authority to address the specific issues raised” about the Siting Board’s

      management of the public participation process. Because the Second Jurisdictional

      Decision as to EOEEA was the product of legal error, it too must be set aside under the

      APA. 5 U.S.C. § 706(2)(A).

62.   The Jurisdictional Decisions did not provide GreenRoots and CLF with a thorough or

      reasoned explanation as their conclusion.

63.   The Jurisdictional Decisions did not even address or analyze the argument—described

      in detail in the Administrative Complaint—that DPU and the Siting Board constitute

      “programs or activities” of EOEEA.
      Case 1:21-cv-10065-ADB Document 1 Filed 01/13/21 Page 17 of 22




64.   The Jurisdictional Decisions further fail to provide any basis in law or fact that EOEEA

      lacks authority to redress the allegations of the Administrative Complaint.

65.   The decisions that the EPA does not have personal jurisdiction over DPU or the Siting

      Board, and that EOEEA lacks the authority to redress the allegations of the

      Administrative Complaint, are not committed to agency discretion. The EPA has no

      discretion to disregard the explicit, controlling language of Title VI or its own

      regulations.

66.   The EPA’s Jurisdictional Decisions, which “reject[ed] and close[d]” the Administrative

      Complaint, are final agency actions, within the meaning of the APA.

67.   Plaintiffs have no other adequate remedy at law, as the EPA’s implementing regulations

      provide no opportunity for complainants to appeal an agency’s jurisdictional

      determination and no such mechanism was described or noticed in the Jurisdictional

      Decisions. See generally 40 C.F.R. §§ 7.120, 7.130.

68.   There is no other regulatory or legal vehicle for Plaintiffs to challenge a jurisdictional

      determination by the EPA with respect to Title VI coverage.

69.   Plaintiffs also cannot bring a disparate impact discrimination lawsuit directly against

      the state agencies because the Supreme Court has held that there is no private right of

      action to enforce the disparate impact protections of Title VI. See Sandoval, 532 U.S. at

      293.

70.   Plaintiffs and their members continue to have reasonable concerns about the Board’s

      ongoing failure to provide high-quality, consistent interpretation and translation, that

      would allow Limited English Proficient residents meaningful access to these critical
      Case 1:21-cv-10065-ADB Document 1 Filed 01/13/21 Page 18 of 22




      proceedings and prevent discrimination against Limited English Proficient residents on

      the basis of national origin.

71.   EPA’s Jurisdictional Decisions are incorrect as a matter of law and must be set aside

      under the APA, with the Administrative Complaint remanded to the EPA for

      consideration and investigation on the merits.



                                             CLAIMS

                                             COUNT I

                            Declaratory Judgment, 28 U.S.C. § 2201

72.   Plaintiffs adopt by reference the allegations of the preceding paragraphs.

73.   For the reasons stated above, Defendants have violated the APA, Title VI and its

      implementing regulations, and other laws.

74.   Plaintiffs seek a declaration to that effect.

75.   Defendants’ illegal actions have injured and will continue to injure Plaintiffs in

      numerous ways.

                                            COUNT II

         Violation of Administrative Procedure Act, Not in Accordance with the Law

76.   Plaintiffs adopt by reference the allegations of the preceding paragraphs.

77.   The Administrative Procedure Act, 5 U.S.C. § 551 et seq., ensures that federal agencies

      are accountable to the public by providing a “right of review” to any “person suffering

      a legal wrong because of agency action, or adversely affected or aggrieved by agency

      action.” 5 U.S.C. § 702. Judicial review extends to “final agency action for which there

      is no other adequate remedy in court.” 5 U.S.C. § 704.
      Case 1:21-cv-10065-ADB Document 1 Filed 01/13/21 Page 19 of 22




78.   The APA directs the federal courts to “hold unlawful and set aside agency actions,

      findings, and conclusions” that are “not in accordance with law.” 5 U.S.C. § 706(2)(A).

79.   In issuing the Jurisdictional Decisions, Defendants have violated the clear statutory

      command of Title VI, as amended by the CRRA, to reject a program-specific approach

      to Title VI and exercise jurisdiction over all of a recipient’s “programs or activities.”

80.   The Jurisdictional Decisions have caused and will continue to cause harm to Plaintiffs.

81.   This Court should vacate and remand the Jurisdictional Decisions to the agency for

      consideration on the merits under 5 U.S.C. § 706(2)(A) because the Decisions are

      contrary to Title VI and the EPA’s implementing regulations, and are therefore not in

      accordance with law.

                                           COUNT III

             Violation of Administrative Procedure Act, Arbitrary and Capricious

82.   Plaintiffs adopt by reference the allegations of the preceding paragraphs.

83.   The APA directs federal courts to “hold unlawful and set aside agency actions,

      findings, and conclusions” that are “arbitrary” or “capricious.” 5 U.S.C. § 706(2)(A).

84.   The EPA’s actions constitute arbitrary and capricious acts because the EPA failed to

      provide a reasoned analysis as to how it reached its determination that the agency

      lacked personal jurisdiction over DPU and the Siting Board or its conclusion that it was

      “not clear” that EOEEA possessed authority to redress the allegations in the

      Administrative Complaint.

85.   The EPA failed to consider or analyze whether DPU and the Siting Board constituted

      “programs and activities” within the meaning of Title VI and instead, rendered its

      decision solely on the basis of state entities’ receipt of direct or indirect federal funding.
      Case 1:21-cv-10065-ADB Document 1 Filed 01/13/21 Page 20 of 22




86.   The EPA’s arbitrary and capricious conduct, as contained in the Jurisdictional

      Decisions, has caused and will continue to cause harm to Plaintiffs.

87.   The Court should vacate and remand the Jurisdictional Decisions under 5 U.S.C.

      § 706(2)(A) because they are arbitrary and capricious.

                                          COUNT III

            Violation of Administrative Procedure Act, Without Lawful Authority

88.   Plaintiffs adopt by reference the allegations of the preceding paragraphs.

89.   The APA directs federal courts to “hold unlawful and set aside agency actions,

      findings, and conclusions” that are “in excess of statutory jurisdiction [or] authority.” 5

      U.S.C. § 706(2)(C).

90.   The Jurisdictional Decisions purport to restrict the personal jurisdiction of federal

      agencies to those programs or activities that directly or indirectly receive funding.

91.   The EPA has no statutory power to disregard, overrule, or otherwise alter the reach of

      Title VI.

92.   The EPA’s conduct in excess of its statutory authority has caused and will continue to

      cause harm to Plaintiffs.

93.   The Court should vacate and remand the Jurisdictional Decisions under 5 U.S.C.

      § 706(2)(C) because they were issued in excess of the agency’s statutory jurisdiction or

      authority.



                                    PRAYER FOR RELIEF

Wherefore, Plaintiffs respectfully request that the Court grant the following relief:
     Case 1:21-cv-10065-ADB Document 1 Filed 01/13/21 Page 21 of 22




1.   Declare that the Jurisdictional Decisions violate the Administrative Procedure Act, 5

     U.S.C. s. 701, et seq., Title VI of the Civil Rights Act of 1964, 42 U.S.C. § 2000d et

     seq., and the EPA’s implementing regulations, 40 C.F.R. §§ 7.10 et seq. and are

     therefore void and without legal force or effect.

2.   Issue an injunction ordering EPA to accept jurisdiction over Plaintiffs’ Administrative

     Complaint and remand the Administrative Complaint to the agency to undertake the

     complaint investigation procedures set forth in 40 C.F.R. Part 7 in compliance with the

     timelines set forth in those regulations.

3.   Award Plaintiffs reasonable attorneys’ fees and costs under the Equal Access to Justice

     Act.

4.   Provide all other necessary and appropriate relief that justice may require.




 Dated: January 13, 2021
                                                 By their attorneys,

                                                  /s/Lauren Sampson____________
                                                 Lauren Sampson (BBO # 704319)
                                                 Oren Sellstrom (BBO # 569045)
                                                 Lawyers for Civil Rights
                                                 61 Batterymarch Street, 5th Floor
                                                 Boston, Massachusetts 02210
                                                 Tel: (617) 988-0609
                                                 lsampson@lawyersforcivilrights.org
                                                 Attorneys for GreenRoots, Inc.

                                                 /s/ Joshua M. Daniels_____________
                                                 Joshua M. Daniels
                                                 The Law Office of Joshua M. Daniels
                                                 P.O. Box 300765
                                                 Jamaica Plain, MA 02130
                                                 Tel: (617) 942-2190
                                                 Fax: (617) 507-6570
                                                 jdaniels@danielsappeals.com
                                                 Attorney for GreenRoots, Inc.
Case 1:21-cv-10065-ADB Document 1 Filed 01/13/21 Page 22 of 22




                                 _/s/ Caitlin S. Peal Sloan____________
                                 Caitlin S. Peale Sloan (BBO #681484)
                                 Amy Laura Cahn*
                                 Erica Kyzmir-McKeon*
                                 Conservation Law Foundation
                                 62 Summer Street, Boston, MA 02110
                                 (617) 850-1730
                                 cpeale@clf.org
                                 Attorneys for Conservation Law
                                 Foundation

                                 *Motions for pro hac vice forthcoming
